Name: Commission Implementing Regulation (EU) No 1364/2014 of 18 December 2014 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 7 December 2014 and determining the quantities to be added to the quantity fixed for the subperiod from 1 April to 30 June 2015 under the tariff quotas opened by Regulation (EC) No 533/2007 in the poultrymeat sector
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity;  animal product;  agricultural policy
 Date Published: nan

 19.12.2014 EN Official Journal of the European Union L 365/139 COMMISSION IMPLEMENTING REGULATION (EU) No 1364/2014 of 18 December 2014 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 7 December 2014 and determining the quantities to be added to the quantity fixed for the subperiod from 1 April to 30 June 2015 under the tariff quotas opened by Regulation (EC) No 533/2007 in the poultrymeat sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Whereas: (1) Commission Regulation (EC) No 533/2007 (2) opened annual tariff quotas for imports of poultrymeat products. (2) For some quotas, the quantities covered by the applications for import licences lodged from 1 to 7 December 2014 for the subperiod from 1 January to 31 March 2015 exceed those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) The quantities covered by the applications for import licences lodged from 1 to 7 December 2014 for the subperiod from 1 January to 31 March 2015 are, for some quotas, less than those available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod. (4) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities covered by the applications for import licences lodged under Regulation (EC) No 533/2007 for the subperiod from 1 January to 31 March 2015 shall be multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The quantities for which import licence applications have not been lodged pursuant to Regulation (EC) No 533/2007, to be added to the subperiod from 1 April to 30 June 2015, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 533/2007 of 14 May 2007 opening and providing for the administration of tariff quotas in the poultrymeat sector (OJ L 125, 15.5.2007, p. 9). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX Order No Allocation coefficient  applications lodged for the subperiod from 1 January to 31 March 2015 (%) Quantities not applied for, to be added to the quantities available for the subperiod from 1 April to 30 June 2015 (kg) 09.4067 1,483683  09.4068  1 199 000 09.4069 0,23566  09.4070  1 335 750